Case 2:20-cv-00974-GRB-AKT Document 50 Filed 10/27/20 Page 1 of 5 PageID #: 425




 Case Name: Caccavale et. al. v. Hewlett-Packard Company et. al.   Case Number: 20   CV - 00974   (GRB)(AKT)


                                        CONFIDENTIALITY ORDER

         It is hereby ordered that the following provisions shall govern claims of confidentiality in
      these proceedings:

      (a) The following documents and information may be designated as “confidential,” provided
          such documents are not public and have not previously been disclosed by the producing
          party to anyone except those in its employment or those retained by it:

           (i) Sensitive Commercial Data, such as confidential or proprietary research, development,
           manufacturing, or commercial or business information, trade secrets, special formulas,
           company security matters, customer lists, financial data, projected sales data, production
           data, matters relating to mergers and acquisitions, and pricing data.

           (ii) Sensitive Personal Data, such as personal identifiers, financial information, tax records,
           and employer personnel records.

           (iii) Medical and Legal Records, including medical files and reports.

           (iv) Non-public criminal history.

      (b) If any party believes a document or information not described in the above paragraph
          should nevertheless be considered confidential, it may make application to the Court. Such
          application shall only be granted for good cause shown.

      (c) An attorney for the producing party may designate documents or parts thereof as
          confidential by stamping the word “confidential” on each page or by other
          appropriate designation to the extent stamping each page is not feasible, e.g.,
          native production of an Excel spreadsheet.

           If such information is provided in an answer to an interrogatory, the attorney may separately
           append the information to the main body of the interrogatory responses, mark such
           appendices “confidential,” and incorporate by reference the appended material into the
           responses.

            At the time of a deposition or within 20 days after receipt of the deposition transcript, a
            party may designate as confidential specific portions of the transcript that contain
            confidential matters under the standards set forth in paragraph (a) above. This designation
            shall be in writing and served upon all counsel. No objection shall be interposed at
            deposition that an answer would elicit confidential information. Transcripts shall be treated
            as confidential for this 20-day period. Any portions of a transcript designated confidential
            shall thereafter be treated as confidential in accordance with this Order. The confidential
    34516871v.3
ME1 34516871v.5                                          1
Case 2:20-cv-00974-GRB-AKT Document 50 Filed 10/27/20 Page 2 of 5 PageID #: 426




            portion of the transcript and any exhibits referenced solely therein shall be bound in a
            separate volume and marked “Confidential Information” by the court reporter.

       (d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
           actual or proposed witnesses, court personnel and other persons necessary to review the
           documents for the prosecution or defense of this lawsuit. Each person who is permitted to
           see confidential documents shall first be shown a copy of this Order and shall further be
           advised of the obligation to honor the confidential designation. Each person who is
           permitted to see confidential documents, who is not a party or an attorney for a party,
           shall be required to sign an agreement to be bound by this Order, attached hereto as
           Exhibit A. The parties agree that any confidential discovery material produced in this
           litigation may only be used in connection with this litigation. Nothing herein shall prohibit
           a party from using its own confidential discovery material for any purpose.

       (e) Review of the confidential documents and information by those permitted to see such documents
           under this Order shall not waive the confidentiality of the documents or objections to
           production.

       (f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
           information shall not generally be deemed a waiver, in whole or in part, of any party’s
           claims of confidentiality. If at any time prior to trial, a producing party realizes that some
           portion(s) of the discovery material that the party produced should be designated as
           “confidential,” the party may so designate by apprising all parties in writing, and providing
           that the material has not already been published or otherwise disclosed, such portion(s) shall
           thereafter be treated as confidential under this Order.

       (g) If a party believes that a document designated or sought to be designated confidential by the
           producing party does not warrant such designation, the party shall first make a good-faith
           effort to resolve such a dispute with opposing counsel. In the event that such a dispute
           cannot be resolved by the parties, either party may apply to the Court for a determination as
           to whether the designation is appropriate. The burden rests on the party seeking
           confidentiality to demonstrate that such designation is proper.

       (h) If a party wishes to file a document with the Court that has been marked confidential, and
           the confidential information is not integral to the party’s submission, the party can redact the
           confidential information and file the balance of the document with the Court (e.g. after
           redacting a social security number a party can file the balance of the document assuming it is
           not considered confidential by the producing party or it is deemed not confidential by the
           Court). If a party wishes to file a document with the Court that has been marked
           confidential, and the confidential information is integral to the party’s submission, the party
           can file said document in redacted form and provide an unredacted copy to the Court in
           accordance with the pertinent Judge’s rules/directions. The parties agree to confer in good
           faith prior to any such filing to discuss the scope of the proposed redactions.

    34516871v.3
ME1 34516871v.5                                       2
Case 2:20-cv-00974-GRB-AKT Document 50 Filed 10/27/20 Page 3 of 5 PageID #: 427




       (i) Within a reasonable period after the conclusion of the litigation, all confidential material shall
           be returned to the respective producing parties, destroyed by the recipients, or retained by
           counsel for the parties consistent with the law/ethical obligations, which permits them to
           retain, without limitation, (a) documents, things, copies and samples to the extent they
           include or reflect receiving attorney’s work product, and (b) pleadings or other papers filed
           with the Court or served in the course of the litigation, the depositions, the deposition
           exhibits, expert reports and supporting documents, and the trial record.

       (j) If a party seeks discovery from a non-party to this action, including by subpoena,
           that party shall simultaneously provide the non-party a copy of this Order, and the
           non-party may invoke the terms of this Order with respect to any confidential
           information provided to the parties.

       (k) Any person who has designated information as confidential may remove such
           designation by notifying all counsel for the parties of its desire to do so.

       (l) This order may be modified, superseded, or terminated by order of this Court.

       (m) This Court shall retain jurisdiction over all persons subject to this Order to the extent
           necessary to enforce any obligations arising hereunder.


/s/ Paul A. Pagano                                    /s/ Kenneth W. DiGia
Steven J. Moser, Esq.                                 Kenneth W. DiGia
Paul A. Pagano, Esq.                                  Jeffrey H. Ruzal
Moser Law Firm P.C.                                   EPSTEIN BECKER & GREEN, P.C.
5 East Main Street                                    875 Third Avenue
Huntington, NY 11743                                  New York, NY 10022
(516) 671-1150                                        (212) 351-4500
smoser@moseremploymentlaw.
Attorneys for Plaintiffs                              Attorneys for Defendant Unisys

/s/ Kristofor Henning
Kristofor Henning
Adam Saravay
Ilana Levin
McCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07101-0652
(973) 622-4444
Attorneys for Defendants HP Inc. and
Hewlett-Packard Enterprise Company
    34516871v.3
ME1 34516871v.5                                        3
Case 2:20-cv-00974-GRB-AKT Document 50 Filed 10/27/20 Page 4 of 5 PageID #: 428




                                   SO ORDERED:


  Dated: Central Islip, New York
                       , 2020
                                   A. KATHLEEN TOMLINSON
                                   United States Magistrate Judge




    34516871v.3
ME1 34516871v.5                             4
Case 2:20-cv-00974-GRB-AKT Document 50 Filed 10/27/20 Page 5 of 5 PageID #: 429



                                               EXHIBIT A

   I have been informed by counsel that certain documents or information to be disclosed to me

   in connection with the matter entitled: Caccavale et. al. v. Hewlett-Packard Company et. al have

   been designated as confidential. I have been informed that any such documents or

   Information labeled “confidential” are confidential by Order of the Court.

            I hereby agree that I will not disclose any information contained in such documents to any

   other person. I further agree not to use any such information for any purpose other than this

   litigation.



                                                          DATED:
 [Signature]




    34516871v.3
ME1 34516871v.5                                      5
